DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/2021 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant’s arguments submitted 2/09/2021 are moot in light of a new prior art rejection comprising Gates (US 2008/0082652) [ see e.g. [0027], [0039], [0056], Figs 1 – 3]. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 5 -7, 11 - 13, and 17 - 18 are rejected under 35 USC 103 as being unpatentable over Moy (US 8,775,850) in view of Carroll (US 2010/0180190) and in further view of Gates (US 2008/0082652)
Regarding claim 1, Moy discloses an electronic device comprising: 
at least one memory storing a plurality of applications (Moy; Moy teaches a remote server comprising a data store (i.e. memory) to facilitate the storage of a plurality of applications;
see e.g. Column 13, Lines 53 – 60 “ ... The application server 908 can include any appropriate hardware and software for integrating with the data store 910 as needed to execute aspects of one or more applications  ...”
see e.g. Column 3, Lines 18 – 21 “ ... obtain content information (e.g.  a gaming application, a word processing application, a contact list application, etc.) from a remote server”
see e.g. Column 6, Ones 59 – 60 “ ...  does not download or install the application locally and relies on the cloud server for all application-related processing”
see e.g. Column 15, Lines 19 – 26 “ ... data store and other memory ... remote from any or all of the computers across the network ... storage – area network ...”); and
at least one processor configured to (Moy; Moy teaches the remote server comprises hardware including at least one processor;
see e.g. Column 14, Lines 28 - 32 “ ... executed by a processor of the server ...”):
establish a connection between an external device and the electronic device (Moy; Moy teaches a connection is established over a network in order to facilitate the external device receiving data associated with a first application from the electronic device;
see e.g. Column 4, Lines 23 – 27 “ ... or through a network connection with the remote server ...”),
receive a request for transmission of first status information of a first application selected from the external device among the plurality of applications (Moy; Moy teaches the remote server (i.e. electronic device)  receives a request for state information (i.e. first status information) associated from the plurality of applications residing in the remote server from a computing device (i.e. external device);
see e.g. Column 5, Lines 51 - 63 “ ... the electronic device 315 to transmit the request to the cloud 325 (e.g. through computer network), ... the request is a request to obtain information that would enable the electronic device to recreate content  ... The request may also include a request for state information that includes a current configuration of information in a program or application (e.g.,  a request for the then-current state information of the on-going video game” 
see e.g. Column 6, Lines 12 - 16 “The cloud or  computing resources of some embodiments may then process the request from the electronic device by analyzing the requested information ... the request may include a request for state information ...”
The Examiner notes the electronic device detailed by Moy is equivalent to the external device recited in the claim language),
based on the request, transmit the first status information related to the first application being executed on the electronic device to the external device, wherein the external device is configured to display an execution screen of the first application based on the status information of the first application (Moy, Moy teaches subsequent to receiving the request, the request is processed resulting in the remote sever sending the application state data to the computing device (i.e. external device) for subsequent rendering;
see e.g. Column 6,  Lines 34 – 36 “ ... The remote server or the cloud may then send/forward the received state information to the electronic device ... electronic device may still request/receive application data (e.g. video game application) from a remote server ...”
The Examiner notes that Moy teaches the external device receives application state information from the remote server because the application does not reside locally at the external device.
see e.g. Column 6, Ones 59 – 60 “ ...  does not download or install the application locally and relies on the cloud server for all application-related processing”
The Examiner notes the electronic device detailed by Moy is equivalent to the external device recited in the claim language),
receive a control signal for the first application from the external device, the control signal including coordinates corresponding to the input to the execution screen being displayed on the external device (Moy; Moy teaches the remote server (i.e. electronic device) receives an additional request (i.e. control signal) from the external device with respect to a specific location/pointer of content (i.e. coordinates of content);
see e.g. Column 7, Lines 51 - 63 “ ... the electronic device can generate a display that mirrors a state within content  the portable computing device by identifying a location within the content using the state information. The location within the content may be ... a page within a document ... The electronic device of some embodiments may use a pointer  to mark or identify the location within the content that the portable computing device had left ...” 
The Examiner notes the electronic device detailed by Moy is equivalent to the external device recited in the claim language) ,
change the state of the first application being executed on the electronic device based on  the changed state of the first application including a changed execution screen of the first application (Moy; Moy teaches another computing device (i.e., portable computing device) causes the first application residing at the remote server to change state in order for the external device to be subsequently synchronized;
see e.g. [0039] “ ... the portable computing device subsequently syncs the content on the device with the cloud ...”) , and
transmit second status information related to the changed state of the  first application to the external device, wherein the external device is configured to display the changed execution screen of the first application based on the second status information (Moy; Per the mirroring operation once the remote server (i.e. electronic device) has been synchronized with the latest state information from the portable computing device, the external device can receive (i.e. via the remote server transmitting) the update status and/or state information for rendering on the external device;
see e.g. Column 7, Lines 51 - 63 “ ... the electronic device can generate a display that mirrors a state within content of the portable computing device using the received content and state information ...” 
see e.g. Column 7, Lines 64 - 67 “...  the electronic device to display the information ...”
The Examiner notes the electronic device detailed by Moy is equivalent to the external device recited in the claim language)
Although Moy teaches transmitting a catalog detail information about specific items, Moy does not expressly disclose:
transmit a list of the plurality of applications to the external device,
and receive an input to control the execution screen of the first application,
change the state of the first application being executed on the electronic device based on processing the control signal as an input to the first application running in the electronic device
However in analogous art Carroll discloses:
transmit a list of the plurality of applications to the external device (Moy;
see e.g. [0039] “ ... client server application 708 can send the application list to the user interface device ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moy with Carroll’s application list transmission scheme. The motivation being the combined solution provides for Moy to have a catalog detail associated with Applications (e.g. gaming applications, productivity calculations, etc.)
Moy in view of Carroll does not expressly disclose:
and receive an input to control the execution screen of the first application,
change the state of the first application being executed on the electronic device based on processing the control signal as an input to the first application running in the electronic device


and receive an input to control the execution screen of the first application (Gates; Gates teaches a device may receive an excitation at its execution screen  for a first application which can change the state of the application at the device and a remote device;
see e.g. [0027] “ ... N client devices ... portable devices ... portable gaming devices ...  interact with a user  (e.g. receive user input ...  
see e.g. [0009]  Fig. 1 illustrates a block diagram of an exemplary system that facilitates  replicating a state associated with a device, service, application and/or user”),
change the state of the first application being executed on the electronic device based on processing the control signal as an input to the first application running in the electronic device (Gates; Gates teaches a state of change based on the excitation and/or control signal associated with the first application running in the electronic device;
see e.g. [0038] “ ... the migration component 204  can enable handing –off form a first client device 9e.g. the client device 1 110) to a second client device (e.g. the client device N 1112) in a live and continuous manner, while mitigating loss of state, context and/or data (e.g., hot replication from device to device ...”
see e.g. [0039] “ ... the migration component 204 can handoff to the new device via a single click that enables transferring state associated with a live web application and/or computation taks to the new device ...” see e.g. [0056]), see e.g. Fig. 1 – Fig 3)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moy with Gates application state management scheme between devices. The motivation being the combined invention provides for increased efficiencies in managing state between external and electronic devices.
Regarding claim 5,    Moy in view of Carroll and in further view of Gates disclose the electronic device of claim 1, wherein the plurality of applications includes at least one of a web browser, a motion picture playback application, a game application, and a network service application (Moy; Moy teaches a plurality of applications comprising  motion picture playback and gaming applications in addition to network service applications comprising word processing applications;
see e.g. Column 3, Lines 18 – 21 “ ... obtain content information (e.g.  a gaming application, a word processing application, a contact list application, etc.) from a remote server”
see e.g. Column 7, Line 59 “ ... video clip ...”)
Regarding claim 6,   Moy in view of Carroll disclose the electronic device of claim 1, wherein the plurality of applications is capable of being executed in the external device (Moy; Moy teaches the applications may also reside on the external device; 
see e.g. Column 7, Lines 44 – 45  “ ... The electronic device may then install the application on the device itself ...”
see e.g. Column 8, Lines  20 – 23 “The electronic device of some embodiments downloads the necessary information for an application to run locally on the electronic device”).

Regarding claim 7, claim 7 comprises the same and/or similar subject matter as claim 1 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 5 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 6 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 1 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 5 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 6 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Claims 3, 9, and 15 and are rejected under 35 USC 103 as being unpatentable over Moy in view of Carroll and in further view of Gates  and in further view of Wong (US 2014/0157288)
Regarding claim 3,    Moy in view of Carroll and in further view of Gates disclose the electronic device of claim 1, but Moy does not expressly disclose wherein the control signal for the first application comprises a signal for resuming execution of the first application.
However in analogous art Wong discloses:
wherein the control signal for the first application comprises a signal for resuming execution of the first application (Wong; Wong teaches within the context of collaboration between distinct devices via an application session the ability to suspend and resume an application;
see e.g. [0006]  “ ... the ability to suspend or resume a user session ... the ability to ... pause operations ... multi user-collaboration ...”
see e.g. [0087] “ ... enable collaboration between users located remotely ...”)


Regarding claim 9, claim 9 comprises the same and/or similar subject matter as claim 3 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 3 and is considered as an obvious variation; therefore it is rejected under the same rationale.
Claims 19 - 21 are unpatentable over Moy in view of Carroll and in further view of Gates and in further view of Baker (US 2011/0052158)
Regarding claim 19, Moy in view of Carroll and in further view of Gates disclose the electronic device of claim 1, wherein the control signal for the first application comprises memory information of the external device related to the state of the  first application (Moy; Moy teaches the monitoring of the size of state information relative to a threshold (e.g. memory information) providing one of ordinary skill in the art the reason and/or ability to include memory information of the external device;
see e.g. Column 10, Lines 3 – 13 “ ... devices gauge the size of the state information that is to be transmitted to the electronic device  ... exceeds a threshold ... some embodiments may on the other hand determine that the state information is less than a threshold size and therefore permit transmission ...”
see e.g. Column 5, Lines 51 - 63 “ ... the request may also include a current configuration of information ...”)
As evidence of the rationale above Baker discloses:
wherein the control signal for the first application comprises memory information of the external device related to the state of the  first application (Baker;
see e.g. Fig. 3 Step 300 “determine ... a storable duration of the renderable content based upon available memory for storage of renderable content associated with a mobile device”
see e.g. Fig. 3 Step 304 “Send, to a renderable contents storage device, the request for the portion of the renderable content based upon the storable duration, where the renderable content is identified by a content identifier”
see e.g. [0012] “ ... renderable content ... movies, television shows, ... video ... synchronize with the same or another content storage device”
The examiner notes that the concept of “synchronizing” provides the affiliation with the state of an application)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moy with Carroll. The motivation being the combined solution provides for increased efficiencies of managing resources associated with devices.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 19 and is considered an obvious variation; therefore it rejected under the same rationale.
Regarding claim 21, claim 21 comprises the same and/or similar subject matter as claim 19 and is considered an obvious variation; therefore it rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449